DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 5/18/2021, claims 20 has been added. The currently pending claims considered below are claims 1-20.

Terminal Disclaimer
The terminal disclaimer filed 6/8/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 12/899,756, now US Patent 10,380,147, has been reviewed and is approved on 6/8/2021.  The terminal disclaimer has been accepted.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Barney (US Publication 2007/0073748 A1) and Albrecht et al. (US Publication 2006/0224974 A1) teach analogous art to the instant application, that of patent document management and analysis. Barney more specifically teaches visualizing and displaying relevance between patent documents. Albrecht more specifically teaches visually displaying information about related groups of patents in bar graphs and other visual indicators that includes multidimensional information. However, after careful consideration of the claim amendments and response (pages 2-16) filed on 5/18/2021, the telephone interviews held on 5/6/2021 and 6/7/2021, and the terminal disclaimer received and approved on 6/8/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Barney in view of Albrecht teaching a method of visually displaying patent document relevance based on relationships between relevant patent documents, but does not explicitly indicate a document family linkage score calculated by finding document links connecting a source document to a destination document, the destination document belonging to said document family and source document belonging to another family, that is utilized to display document portfolios of document families that is utilized when calculating a document family combined relevance score, as disclosed in independent claim 1, and similarly in independent claims 18 and 19.
The feature of calculating document family linkage score and document family combined relevance score is disclosed in claim 1, that recites “calculating, for each document family, a document family linkage score DFLS, said document family linkage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stading (US Publication 2011/0047166 A1)
McKenzie (US Patent 9,280,798 B2)
Avasarala (US Patent 8,412,659 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168